Cooley, J.
This is an action of trespass quare clausum. The charge as set out in the declaration is that defendant broke and entered a certain close of the plaintiffs, “ and then and there put, placed and stored, and caused to be put, placed and stored, a large quantity of saw-logs and other timber in the Pinnepog river, where said river runs through, in and upon said close, and thereby and therewith then and there choked and filled up said river, through, in and upon said close, and kept and continued to keep the said saw-logs and other timber so there put, placed and stored, without the leave and license, and against the will, of the said plaintiffs, for a long space of time,” etc. The suit was begun in justice’s court, and appealed to and tiled in the circuij; court. The plaintiffs gave evidence tending to show that they occupied the land in question, and used it for storing saw-logs upon for their own purposes, and that defendant prevented this use by floating down the river a large quantity of his logs, which were run upon the plaintiffs’ land, where they remained for a long time, to the inconvenience of the plaintiffs in the use of it. This was the trespass complained of.
The defendant claimed that the Pinnepog river was a public highway, and that he was rightfully using it as such. He also insisted that the gravamen of plaintiffs’ complaint was a disturbance of their enjoyment of this public easement ; and this being so, the justice’s court had no jurisdiction of the case — Comp. L. § 5250 — and consequently the *367circuit court took no jurisdiction by appeal. The circuit judge took this view, and the case was dismissed.
The judge mistook the case. The complaint was not that the easement was disturbed or obstructed, but that defendant occupied the plaintiffs’ land with his logs. This might perhaps have come to pass because of an obstruction of the river; but the action is distinctly for the trespass, and the obstruction, if any was caused, may or may not have a bearing upon it when the facts are developed. It is certain that it could not be the ground for recovery, because it is not made such by the declaration.
The judgment must be reversed with costs, and a new trial ordered.
The other Justices concurred.